[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1535

                        UNITED STATES,

                          Appellee,

                              v.

                       MIGUEL A. COSME,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
              Campbell, Senior Circuit Judge,
                 and Lipez, Circuit Judge.

   Elaine H. Thompson on brief for appellant.
   Margaret E. Curran, United States Attorney, Donald C. Lockhart
and Kenneth P. Madden, Assistant United States Attorneys, on brief
for appellee.

January 19, 2000

          Per Curiam.   We find no clear error in the district
court's refusal to award appellant an offense level reduction
for acceptance of responsibility under U.S.S.G.  3E1.1, and we
affirm.  United States v. Mata-Grullon, 887 F.2d 23, 24 (1st
Cir. 1989) (no clear error in district court's denial of
reduction under U.S.S.G.  3E1.1 to defendant who had pled
guilty to drug offense and who had lied about his name, birth
date, and citizenship) (citing U.S.S.G.  3E1.1, Application
Note 4).
          Affirmed.  1st Cir. Loc. R. 27(c).